Citation Nr: 1527320	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 30, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran and his spouse testified at an August 2012 Travel Board hearing. A copy of the transcript from that hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regarding the issue of service connection for a lumbosacral spine disorder, in written statements and testimony, the Veteran suggested that he developed a current low back disorder due to an injury caused by the carrying of heavy gear during combat-related service in Korea. In a March 2010 Notice of Disagreement, the Veteran wrote that he has had chronic back problems since service, during which he carried both 30 and 50 MM machine guns. At the August 2012 Travel Board hearing, the Veteran reported carrying his weight in gear dear during service and again stated that he experienced chronic back pain since service. As a combat veteran, the Veteran's lay statements indicating the in-service incurrence of injuries are presumed to be credible unless clear and convincing evidence is shown to the contrary. VA has not sought an opinion as to whether the Veteran's current low back disorder is related to the effects resulting from the carrying of gear during service. The Board finds that such an opinion should be procured. 

In February 2014, the Board remanded the Veteran's claim for a higher initial rating in excess of 30 percent for PTSD. In the Remand instructions, the Board specifically stated that, if the benefits sought by the Veteran were not fully granted, the RO was to provide a Supplemental Statement of the Case (SSOC) to the Veteran and his representative before returning the case to the Board. In a January 2015 rating decision, the AOJ granted higher initial ratings for PTSD of 70 percent prior to December 30, 2011, and 100 percent thereafter. The Board notes that the 70 percent assigned for the period prior to December 30, 2011 is not the maximum allowable rating for PTSD under VA regulations. Unless a veteran states that he or she would be satisfied with a lesser disability rating, VA must assume that the veteran is seeking the maximum rating allowable and, therefore, a claim for benefits is not fully granted if a lesser rating is assigned. See AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran never entered a statement indicating satisfaction with the 
70 percent rating assigned by the AOJ, his appeal for a higher initial rating for that period remains in appellate status. By failing to provide the Veteran with a SSOC regarding his claim for a higher initial rating in excess of 70 percent for PTSD for the period prior to December 30, 2011, the Board finds that AOJ did not comply with the February 2014 Remand directives and, therefore, must return the appeal to the AOJ for the issuance of the required SSOC See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Procure an additional medical opinion from the author of the February 2015 VA medical examination report or another qualified examiner. The examiner to be provided with access to the VBMS and Virtual VA systems. If the examiner believes that another examination is required, it should be provided. 

After a review of the record, to include all relevant medical records and the Veteran's account of his lower back condition, the examiner should then respond to the following for each lower back condition diagnosed:

Is it at least likely as not (50 percent probability) that the condition was caused by, or is otherwise related to, the Veteran's active duty service?

The examiner cannot rely on the absence any service treatment records concerning lower back conditions in rendering his/her opinions. As the Veteran was in combat, it is presumed that he injured his back carrying heavy equipment during service.  

Consideration must be given to all relevant medical evidence in the record, including the Veteran's past diagnoses of spondylosis and degenerative disc disease with stenosis. The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing specific evidence in the file supporting conclusions.

2. Readjudicate the claims for service connection for a lumbosacral spine disorder and a higher initial rating for PTSD in excess of 70 percent prior to December 30, 2011. If these claims continue to be denied, send the Veteran and his representative a SSOC and give him opportunity to submit additional evidence and/or argument in response before returning the appeals to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




